This is an appeal by a self-insured employer from a decision and award in favor of claimant. The appellant contends that the finding of an industrial accident is not supported by evidence, that the referee prejudged the case and that the question of claimant’s failure to give statutory notice was properly raised and that the board’s finding is not supported by evidence. The claimant was employed by the appellant as a truck driver and occasional messenger. On April 5, 1945, while engaged in his regular employment and while carrying a trunk, with the assistance of a fellow employee, up three flights of stairs, claimant felt a sensation of loss of strength and sudden fatigue accompanied by a coughing spell which caused him to expectorate sputum with blood. He continued to work until April 10, 1945, and became and continued totally *988disabled until June 6, 1946, and was partially disabled from June 6, 1946, to October 7, 1946. There was evidence of a pre-existing pulmonary tuberculosis. The board found that due to the effort and strain in carrying the trunk he sustained accidental injuries in the nature of a hemorrhage of the lung with an aggravation of a pre-existing pulmonary tuberculosis, and that the disability of claimant was the natural and unavoidable result of such accidental injuries sustained on April 5, 1945; that the injuries arose out of and in the course of his employment; and that the employer was not prejudiced by failure of claimant to give written notice of injury within the prescribed time. The evidence sustains the findings of the board. Award affirmed, with one bill of costs to be divided equally between claimant-respondent and Workmen’s Compensation Board, with disbursements to each. All concur.